Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 8/17/2020 is acknowledged. Upon further consideration, the requirement for species election is hereby withdrawn.
Claims 1, 3-9 and 13-16 are under examination. 
Priority
This application is a 371 of PCT/IB2016/001764 (filed 11/28/2016) which claims benefit of 62/260,557 (filed 11/29/2015).

Withdrawal of Rejections:
In view of applicant’s arguments, the rejections under 35 USC § 102(b) are hereby withdrawn.

Maintenance of Rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sukhdeo in view of Brown (BMC Innunology, 2001, 2:9, IDS).
Sukhdeo teach: For Claim 1: the reference teaches a method comprising: contacting each cell specimen with a primary binding agent by barcoding (page 2, left column, 3rd full paragraph, line 2++); contacting each cell specimen with a second binding agent conjugated to a fluorescent label: antibody labeling (page 2, left column, 3rd full paragraph, line 4++ and page 4, right column, 1st full paragraph, line 23++); perfusing the cell specimen through a parallel plate flow chamber: by flow cytometer (page 2, left column, 3rd full paragraph, line 5++, page 3, Fig. 1 and page 4, right column, 1st full paragraph++); exciting the fluorescent labels with an amount of electromagnetic energy in flow cytometry wherein laser light is used (page 2, left column, 3rd full paragraph, line 5++, page 3, Fig. 1); and capturing real-time fluorescence images of the multiple cell specimens during flow cytometry analysis (page 4, right column, 1st full paragraph++). For Claims 3-4: the reference teaches the cell specimens comprise mammalian/human cells: primary adenocarcinoma cell lines (page 2, left column, 2nd full paragraph++). For Claims 5-6: the reference teaches the cell specimens comprise stem cells/adult stem cells because the cells express stem cell markers (page 3, left column, 1st full paragraph++ and page 5, left column, 2nd full paragraph++).
Sukhdeo does not explicitly teach contacting each cell specimen with a second binding agent conjugated to a different fluorescent label as recited in claim 1, the parallel plate flow chamber comprises an endothelial monolayer as recited in claims 7-8. However, Sukhdeo teaches different cell lines were first barcoded with different dye (page 4, right column, 1st full paragraph, line 9++) and stained with Alexa 647 labeled secondary antibody (page 3, Fig. 1) to identify surface antigen from different cell lines (page 1, title) using multiplex array.
Brown teaches method of cell analysis using parallel plate flow chamber comprising monolayer of endothelial cells (page 6, left column, 1st full paragraph++) to study leukocyte-endothelial interaction. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use differently labeled second binding agent and to use parallel plate flow chamber comprising endothelial monolayer to assay cell adhesion/rolling.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach cell assay method by fluorescent labeling, Sukhdeo teaches different cell lines were first barcoded with different dye (page 4, right column, 1st full paragraph, line 9++) and stained with Alexa 647 labeled secondary antibody (page 3, Fig. 1) to identify surface antigen from different cell lines (page 1, title) using multiplex array; and Brown teaches method of optimize flow chamber (page 2, left column, 1st full paragraph, line 5++) to study cell adhesion/rolling. Furthermore, it would have been obvious to one skilled in the art to optimize (by altering the order of first and second binding agents) the use of different barcoding as primary binding agent as taught by Sukhdeo instead to use different fluorescent labeled second binding agent to distinguish different cell lines to achieve the predictable result of identify cell epitope from different cell lines using different fluorescent labeling. In addition, it would have been obvious to one skilled in the art to optimize the flow chamber as taught by cited references to achieve the predictable result of reducing reagent and observing of rapid effects of soluble factors (page 6, left column, lines 2, 9 and 15++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of second binding agent labeled with different dye and parallel plate flow chamber comprising endothelial monolayer, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Applicant argued that Brown does not disclose a method of using a secondary antibody carrying a different fluorescent label for each specimen.
It is the examiner’s position that the Brown is cited for the teaching of a method using parallel plate flow chamber comprising monolayer of endothelial cells (page 6, left column, 1st full paragraph++) to study leukocyte-endothelial interaction and since Sukhdeo teaches different cell lines were first barcoded with different dye (page 4, right column, 1st full paragraph, line 9++) and stained with Alexa 647 labeled secondary antibody (page 3, Fig. 1) to identify surface antigen from different cell lines (page 1, title) using multiplex array, therefore, it is obvious to one skilled in the art to optimize (by altering the order of first and second binding agents) the use of different barcoding as primary binding agent as taught by Sukhdeo instead to use different fluorescent labeled second binding agent to distinguish different cell lines to achieve the predictable result of identify cell epitope from different cell lines using different fluorescent labeling (either as primary binding agent or second binding agent).

New Rejections due to amendments:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 13-16 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation "the monolayer of cells" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653